Citation Nr: 1435557	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to February 1967.  He died in March 2007 and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.  

In a May 2012 decision, the Board denied the appellant's claims for (1) entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318, (2) entitlement to service connection for the cause of the Veteran's death, and (3) entitlement to accrued benefits.  The appellant did not challenge the Board's denial of DIC benefits pursuant to 38 U.S.C.A. § 1318, nor did she challenge the denial of accrued benefits.  However, the appellant did appeal the Board's decision denying her claim for entitlement to service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court) and in a Memorandum Decision dated in March 2014, the Court vacated this portion of the decision and remanded the matter to the Board for proceedings consistent with the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that in addition to being stationed in Europe during his period of service, the Veteran had temporary duty assignment (TDY) in the Republic of Vietnam for a brief period of time while serving in the military.  According to the appellant, the Veteran was exposed to herbicides during his service in Vietnam, and subsequently developed a cardiac condition as a result of his in-service herbicide exposure.  

The Veteran's certificate of death reflects that he died in March 2007.  The immediate cause of death was listed as cardiopulmonary arrest due to a myocardial infarction.  The appellant attributes the Veteran's cause of death to the heart disease he reportedly developed as a result of his herbicide exposure in service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  

The Veteran's DD 214 reflects that he served during the Vietnam Era (December 1964 to February 1967), and that he had one year and two months of foreign and/or sea service during this time.  However, the record further reflects that the Veteran was assigned to the U.S. Army in Europe (USAREUR) during his period of service abroad.  

The service treatment records are absent any complaints of, or treatment pertaining to a heart disease.  The post-service treatment records are also absent any complaints of, or treatment for a heart disease.  

In the March 2014 Memorandum Decision, the Court vacated the portion of the May 2012 Board decision which denied the appellant's claim of service connection for the cause of the Veteran's death, and instructed the Board to address the appellant's argument that the Veteran developed a heart disease as a result of his herbicide exposure while on temporary duty to Vietnam when rendering its decision.  Specifically, the Board was instructed to assess the appellant's assertion in the first instance and make a credibility finding to determine whether the Veteran had service in Vietnam, and as such, whether his cause of death was presumptively service-connected.  The Court further noted that the Board may need to conduct further development, to include retrieving the Veteran's service personnel records, before considering the appellant's argument.  

In light of the appellant's arguments, and considering the fact that the service personnel records have not yet been obtained and associated with the claims file, the Board finds that the claim should be remanded to obtain the Veteran's service personnel records.  38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  The AOJ is also requested to verify whether the appellant served in the Republic of Vietnam, to include on TDY duty, at any point during his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, and request the Veteran's entire Military Personnel file (OMPF), including his DD 214 for his first period of service (November 1963 to December 1964), basic and extended service personnel records, administrative remarks, evaluations and orders.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

2.  Once these records have been received, and if they do not establish service in the Republic of Viet Nam, contact the service department or other appropriate source to determine if the Veteran ever served in the Republic of Vietnam, to include on TDY duty, at any point during his period of service.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, the AOJ shall readjudicate the issue on appeal.  If any benefit sought is not granted, the appellant shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


